UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

MALIBU MEDIA, LLC,
Case No. 1:18-cv-05608-PAC
Plaintiff,
Judge Crotty
VS.
[REDACTED],
Defendant.
CEC
[PROPUSED] ORDER GRANTING PLAINTIFF’S MOTION FOR LEAVE TO FILE
AMENDED COMPLAINT AND PROPOSED SUMMONS UNDER SEAL AND FOR
LIMITED PROTECTIVE ORDER

THIS CAUSE came before the Court upon Plaintiff's Motion for Leave File Amended
Complaint and Proposed Summons Under Seal and For Limited Protective Order (the “Motion”,
and the Court being duly advised in the premises does hereby:

ORDER AND ADJUDGE: Plaintiff's Motion is granted. Plaintiff shall have thirty G0)
days from the date of entry of this Order, to file an Amended Complaint under seal naming
Defendant. Defendant shall have thirty (30) days after the date of this Order, or twenty-one (21)
days after service upon him/her of the Amended Complaint whichever is later, to move this Court
for leave to continue to proceed anonymously. Absent a timely filed motion to proceed

anonymously, this limited protective order will expire automatically. Plaintiff will serve a copy of

this Order on Defendant with the Amended Complaint and will retain proof of service.

SO ORDERED this ¥. day of 2p 2019.
ay, [fot Meat,

UNITED STATES DISTRICT JODGE
